KOZINSKI, Circuit Judge,
with whom FLETCHER, POOLE and D.W. NELSON Circuit Judges, join, dissenting.
“Procedure by presumption is always cheaper and easier than individualized determination. But when, as here, the procedure forecloses the determinative issues of competence and care, when it explicitly disdains present realities in deference to past formalities, it needlessly risks running roughshod over the important interests of both parent and child. It therefore cannot stand.” Stanley v. Illinois, 405 U.S. 645, 656-57, 92 S.Ct. 1208, 1215, 31 L.Ed.2d 551 (1972).
The majority recognizes that “[t]he state, ... in assuming parens patriae responsibility for a child, must be guided by a consideration of the child’s best interests.” Maj.Op. at 1381. It also recognizes that “a child is likely to be better off in the home of a relative than with strangers” and that “in any given case a child may be better off with a relative than with a nonrelative.” Id. at 1381 & 1383. Nonetheless, it upholds the Oregon system, reasoning that “courts have ignored individual anomalies and have inquired only whether there is a rational basis for the program viewed as a whole.” Id. at 1382.
We agree, of course, that in the normal case where a federal court reviews the constitutionality of state social or economic legislation, the fourteenth amendment requires courts to concentrate on “programs as a whole” rather than on “individual anomalies.” But this is not the normal case. Far from it. Oregon has intentionally placed itself in a conflict of interest situation: Having undertaken responsibility for the fate of these children, it has nevertheless adopted policies that have the potential to cause them serious harm. And the justification given for those policies is entirely in terms of the state’s own fiscal self-interest. As with any fiduciary, the state may make some decisions that place its own interests above those of its wards. *1385But having taken on the mantle of a fiduciary, the state is not entitled to the same degree of deference as when it is acting in a purely legislative or administrative capacity. It is with these principles in mind that we review the Oregon child care system and find it wanting.1
A. As the majority acknowledges, even social welfare programs are subject to some judicial oversight. The state may not, for example, allocate resources so as to violate substantive constitutional guarantees. See, e.g., Graham v. Richardson, 403 U.S. 365, 372, 91 S.Ct. 1848, 1852, 29 L.Ed.2d 534 (1971) (state classifications based on race, nationality or alienage are “subject to close judicial scrutiny”); Shapiro v. Thompson, 394 U.S. 618, 634, 89 S.Ct. 1322, 1331, 22 L.Ed.2d 600 (1969) (state classifications that penalize the exercise of a constitutional right must “be necessary to promote a compelling governmental interest”). Nor may it act in a wholly irrational or arbitrary manner. See, e.g., United States Dep’t of Agriculture v. Moreno, 413 U.S. 528, 93 S.Ct. 2821, 37 L.Ed.2d 782 (1973) (striking down as irrational the Food Stamp Act’s exclusion of households containing individuals unrelated to any other household member). Admittedly, Oregon’s foster care scheme does not appear to violate any constitutional guarantee requiring strict scrutiny; the distinction drawn between those who may and those who may not collect foster care benefits does not turn on membership in a protected class or unduly burden the exercise of a protected right. The question, then, is whether the distinction is rational.
The state argues that the distinction is rational because it saves money. Even where there is no legal obligation to do so, the state explains, people are often willing to take responsibility for the children of relatives. By denying foster care benefits to children who are under the care of their relatives, the state procures free foster care for a large class of children who would otherwise have to be maintained at state expense. This, the state argues, enables it to conserve resources, increasing the funds it can devote to children who are truly needy — those who do not have relatives to support them. Were this the only consideration, we could find little fault with Oregon’s statutory scheme. The situation, however, is far more complex.
Oregon’s foster care system is not a run-of-the-mill welfare scheme. In removing children from the custody of parents who are unable, unwilling or unfit to take care of them, the state performs a very significant — and very delicate — governmental function. Because children normally have no resources of their own, and very young children lack the wherewithal to provide *1386for their own upkeep, they depend on adults for the necessities of life and for the other resources they need to become healthy, productive and well-adjusted adults. Schall v. Martin, 467 U.S. 253, 265, 104 S.Ct. 2403, 2410, 81 L.Ed.2d 207 (1984); see also Bellotti v. Baird, 443 U.S. 622, 634, 99 S.Ct. 3035, 3043, 61 L.Ed.2d 797 (1979) (plurality). Normally these resources are provided by their parents; every child has a legitimate expectation, if not entitlement, to be supported by the adults who brought him into the world.2 But when, because of death or disability, criminality or drug abuse, the child’s parents fail to provide these resources, the state normally steps in to make sure the child receives the necessary care. Indeed, every state in the union has undertaken to care for its abandoned, neglected and mistreated children. In so doing, states take on very significant responsibilities.
The process starts with removing the child from the custody and control of those to whom he is entitled to look for support and nurture. “When the minor must be removed from the custody of his parents for his own welfare ... the state assum[es] the parents’ role_” In re Eric J., 25 Cal.3d 522, 530, 601 P.2d 549, 159 Cal.Rptr. 317 (1979); accord Martin, 467 U.S. at 265, 104 S.Ct. at 2410 (when parental control falters, the state steps in as parens patriae ); In re Daedler, 194 Cal. 320, 326, 228 P. 467 (1924) (“[When] the State, as parens patriae, has succeeded to [the child’s] control, [it] stands in loco parentis to him.”). The weighty and sensitive responsibilities of parenthood — with its focus on the well-being of the child — devolve upon the state. It is settled, therefore, that when the state exercises power over children as parens patriae, it “exercises a discretion in the interest of the child.” New York Foundling Hosp. v. Gatti, 203 U.S. 429, 439, 27 S.Ct. 53, 55, 51 L.Ed. 254 (1906); accord Santosky v. Kramer, 455 U.S. 745, 766, 102 S.Ct. 1388, 1401, 71 L.Ed.2d 599 (1982) (the state’s interest as parens patriae is in preserving and promoting the welfare of the child); In re Eugene W., 29 Cal.App.3d 623, 629, 105 Cal.Rptr. 736 (1972) (state as parens patriae has a duty to act in the best interest of the child). See Finlay v. Finlay, 240 N.Y. 429, 148 N.E. 624, 626 (1925) (Cardozo, J.) (“[The chancellor] acts as parens patriae to do what is best for the interest of the child. He is to put himself in the position of a ‘wise, affectionate, and careful parent’ and make provision for the child accordingly.” (citation omitted)).
B. Oregon recognizes what common sense suggests: Children in foster care are normally far better off living with relatives than with strangers. Oregon law therefore reflects a strong preference for foster care by relatives. See O.A.R. 412-27-045; see also O.R.S. 418.937.3 The reasons for this preference are illustrated by the case before us. Sheri Lipscomb, disabled since infancy, requires continuous care and attention; “[s]he needs a lot of help, including with such things as walking, getting in and out of cars, and to the bathroom, and someone who is able to give her special *1387care.” CR 12, Affidavit of Carolyn DeFehr at 3. Her aunt and uncle are willing to provide such special care but cannot bear the financial burden; they will have to give Sheri up unless they obtain the normal benefits, especially medical insurance, to which unrelated foster parents are entitled:
Although we can feed and clothe her, we are very worried about her medical care. Her condition is slowly getting worse. She can no longer walk by herself, she falls a lot, and eventually she will need to be in a wheelchair all the time. With a handicapped child, you never know when she will be badly hurt and you have to have something. Without medical assistance, we know that eventually she will be sick or need treatment or therapy or have to go to the hospital and we will be forced to give her up because we will not be able to afford to pay for her medical care.
Id. at 3-4. Because it is very difficult to find unrelated foster parents willing and able to take care of a severely disabled child, it is likely that if Sheri leaves the DeFehrs’ home, she will be placed in an institution.4
Autumn and Billy Scalf have already been given up by their aunt and uncle who are unable to bear the financial burden of caring for them in addition to their own three children. The Oregon Children’s Services Division (CSD) found the Selfs an excellent resource for both children, and the Self home the most family-like, least restrictive setting for them. See CR 12, Affidavit of Gloria Self at 3-4. By contrast, Autumn and Billy are unhappy in their foster home and find it difficult to practice their religion:
If I cannot live with my father and have to be in foster care, I want to be able to live with my aunt and uncle. I do not know my foster parents well, and I fight with my foster sister. They have different beliefs and values than I do. I am a Jehovah’s Witness and would like to attend meetings at the Kingdom Hall with my aunt and uncle. There are more things to do at their house and I feel more comfortable with them.
CR 12, Affidavit of William Scalf at 4; see also CR 12, Affidavit of Autumn Scalf at 4.5
In both cases, the state’s policy has resulted or will result in the removal of the children from the homes of their relatives and placement in the homes of strangers or in an institution. After such removal, the state pays for the upkeep and medical care of the children. At a minimum, the state winds up paying to strangers or an institution precisely the sums it denies the children’s relatives; in all probability, it ends up paying much more. As a consequence, the children are denied the care, companionship, love and attention of adults with whom they share the normal affinities of family, while the state winds up saving no money.
At oral argument, the able attorney for the state conceded that the statutory scheme works an irrational result when applied to certain class plaintiffs.6 The *1388state argues that the scheme nevertheless survives the test of rationality because, when viewed in its entirety, it reaches a rational result: It induces many relatives of foster children to provide free foster care, saving the state a lot of money. Sheri Lipscomb, the Scalf siblings and others in their situation — children with relatives who are willing to care for them but who can’t afford to do so — are the unfortunate victims of a system that serves the rational state purpose of conserving limited resources.
C. Unlike our colleagues in the majority, we cannot accept the state’s justification. To begin, the Oregon statute cannot have its intended effect when the child’s relatives lack the financial resources to care for the child; you can’t squeeze blood from a stone. Where the child’s relatives are too poor to take on the financial burden of providing unsubsidized foster care, no degree of empathy for the child’s misfortune will induce them to do that which they cannot. In those circumstances, of which there may be many,7 the hardship imposed on the children is entirely for naught.
More fundamentally, the state may not visit serious deprivations and hardships on children like Sheri Lipscomb and the Scalf siblings for the sole purpose of inducing the relatives of other children to provide free foster care. When the state acts in loco parentis, displacing the parents of an abused or neglected child, it takes on a grave responsibility to that child, stepping into the shoes of the parents whose place it takes. See pp. 1385-87 supra. The decisions it makes with respect to the child must — as recognized by Oregon law — be guided by an overarching objective: maximizing the child’s welfare. O.R.S. 418.-640(1).8 Each child is entitled to have key decisions as to its care made in light of his *1389own best interests, rather than to serve some collateral purpose.
Unlike the majority, therefore, we believe the child has a right to individualized, rational decisions, a right which grows out of his relationship with the state. Unlike ordinary social welfare programs where eligible individuals are free to take advantage of available benefits or not as they see fit, the relationship between the child and the state is nonconsensual. Children are legally incapable of granting or refusing consent as to whether they will be removed from the home; they have no right to direct what happens to them thereafter.9
While the state removes the child from the home of its parents to promote what it sees as the child’s best interests, its action is not always without risks and disadvantages to the child. Removal not only alters the parent-child relationship, it may deny the child the type of upbringing, education and religious training he would receive if he remained at home. The Scalf siblings, for example, may be better off for having been taken out of a home marred by alcoholism, abuse and neglect, but the state’s action has exposed them to a new hardship: They are unable to practice the tenets of their faith. See p. 1387 supra. Sheri Lipscomb may wind up in an institution. While she will probably be better off there than with her abusive and drug-impaired father and stepmother, the prospect of life in an asylum may not fill her with unmitigated joy.10
Sheri and the Scalf siblings illustrate how complex, sensitive and subjective are the choices the state must make on behalf of children in its care. In making these decisions — decisions that have a profound impact on the children’s immediate well-being and on the adults they will grow up to be — the state does far more than extend sovereign largesse; it assumes a fiduciary responsibility towards the children, warranting that it will make decisions in their best interest, not its own.11 The state would surely be powerless to interfere in such a drastic manner with home and family life in order to serve interests unrelated to the children’s welfare, e.g., because it believed this would reduce crime or enhance tax revenues.12 Having assumed fi*1390duciary responsibilities vis-a-vis the child, the state may not sacrifice the child’s best interests to its own financial ones.
To be sure, the state — like a parent— may take budgetary constraints into account; the child is not entitled to excessive or exorbitant subsidies, and the degree of assistance provided is subject to the state’s rational judgment rendered in light of community living standards and competent professional opinion. See Youngberg, 457 U.S. at 317, 102 S.Ct. at 2458. But, as the Court stated in Youngberg, “the Constitution ... requires that the courts make certain that professional judgment in fact was exercised.” Id. at 321, 102 S.Ct. at 2461 (quoting Romeo v. Youngberg, 644 F.2d 147, 178 (3d Cir.1980) (en banc) (Seitz, C.J., concurring)).
The policy adopted by Oregon has the effect of denying a significant number of children the care and companionship of those adults who, in the state’s own professional judgment, are best suited to provide them a loving family environment. It is not consistent with the responsibility the state has assumed toward these children to eliminate from the class of potential foster parents those adults most likely to provide a suitable living environment, and to do so without even inquiring whether the relatives have a legitimate reason — such as lack of resources — for refusing to provide free foster care.
It is particularly perverse to conclusively deny foster care benefits to children living with needy relatives while providing the same benefits to children living with strangers or in an institution. The brunt of the state’s policy falls on the children who, after all, have no say in the matter. It is the foster parents who decide whether or not they can afford to provide free care; the children cannot force the relatives to make extraordinary financial sacrifices. The state may not deny the children in its custody the most suitable placement on the basis of a circumstance over which the children have no control. Cf. Stanley, 405 U.S. at 656-57, 92 S.Ct. at 1215-16.
The state may, of course, make an individualized judgment that a particular child’s relatives are not best suited to care for the child or do not need financial assistance. But a blanket rule that precludes all relatives from obtaining financial assistance, effectively excluding some of them from the class of households that can provide foster care, cannot be squared with the type of rational, compassionate, individualized judgment we must expect from the state when it takes custody of the child. See Youngberg, 457 U.S. at 321, 102 S.Ct. at 2461.13
Sheri Lipscomb, the Scalf siblings and the other unfortunate children in their situation are not pawns; they may not be subjected to senseless suffering, their childhoods may not be wasted, their potential as adults may not be impaired just to goad the relatives of other foster children to make financial sacrifices.14 A mother *1391and father who so treated their children would earn the opprobrium of the community; we should not give our imprimatur to this practice when it is adopted by the state acting in loco parentis. Children are too important — and far too vulnerable — for us to permit the state to trifle with their lives in this fashion. Because the Oregon statutory scheme is lacking in essential rationality in light of its noble purpose, we would decline to uphold it. We respectfully dissent.

. This case was certified as a class action after it was argued before us because one of the original plaintiffs, Sheri Lipscomb, had reached the age of majority and the other two, Autumn and William Scalf, had been appointed a guardian. Thus, none of the original plaintiffs remained a ward of the Oregon foster care system and this case appeared moot absent a class certification. Maj.Op. at 1376 n. 1. Nevertheless, we continue to rely, as does the majority, on the fact pattern presented by Sheri Lipscomb and the Scalf siblings' cases because we believe they are "illustrative” of how the Oregon system operates in practice. Id. at 1382; see also note 7 infra.
The majority’s attempt to distance itself from the various affidavits presented by the plaintiffs is curious. See Maj.Op. at 1382 n. 9. As the majority recognizes, "[t]he substance of the affidavits was largely incorporated into the factual allegations of the plaintiffs’ complaint” and they were exhibits to a preliminary injunction motion. Id. Thus, these are hardly facts outside the record on appeal, see Fed.R.App.P. 10(a), and to the extent they’re in dispute, should not be assumed out of existence in affirming summary judgment in favor of the state. The majority, it seems to us, should either accept the disputed facts and hold that they are irrelevant or remand for trial.
In any event, it is quite clear that defendants have substantially adopted the facts the majority ignores: Plaintiffs relied heavily on matters found in their affidavits in composing their opening briefs statement of facts and included those affidavits in their excerpt of record. Appellant’s Brief at 5-8; Appellant’s Excerpt of Record, exhs. 3A-3E & 8. Not only did Oregon not object to any of this, but it expressly joined in plaintiffs’ statement of facts, describing the facts contained therein as "not disputed.” Ap-pellee’s Brief at 1. The majority’s effort to shut its eyes to facts which the parties have accepted seems to carry procedural sophistry to new heights. If the facts the majority wishes to ignore are all that crucial, wouldn’t it be more appropriate to let the district court resolve any factual dispute that may exist?


. See 59 Am.Jur.2d § 14, at 146 ("It is the right and duty of parents under the law of nature as well as the common law and the statutes of many states to protect their children, to care for them in sickness and in health, and to do whatever may be necessary for their care, maintenance, and preservation.”). See, e.g., Cal.Civ. Code §§ 196(a), 242 (West Supp.1990); D.C.Code Ann. § 16-916 (1989); Fla.Stat. § 39.-11(2) (1988); Ill.Rev.Stat. ch. 23, § 10-2 (Smith-Hurd Supp.1990); Mass.Gen.Laws Ann. Ch. 209, § 37 (West 1987); Mich.Stat.Ann. § 25.244(3), [722.3] (Callaghan 1990); N.J.Stat.Ann. § 9:2-4 (West 1976); N.Y.Dom.Rel.Law § 32 (West 1988 & Supp.1990); Ohio Rev.Code Ann. § 3103.03 (Page 1989).


. The Oregon Administrative Rules, provide:
CSD will protect a child's right to live with his or her immediate or extended family.... In determining either the temporary or permanent placement of a child, CSD will consider placement with relatives in preference to persons the child does not know.
O.A.R. 412-27-045. O.R.S. 418.937 adopts the same policy with respect to refugee children, giving preference to extended family members over all but natural parents in placement decisions. See also Cal.Welf. & Inst.Code § 361.3(a) ("In any case in which a child is removed from the physical custody of his or her parents pursuant to Section 361, preferential consideration shall be given to a request by a relative of the child for placement of the child with the relative.”).


. The state appears to recognize that foster care placement of disabled children is uncertain. See O.A.R. 412-75-175(2) ("Placement of [a handicapped child such as Sheri] in family foster care is dependent on locating foster parents who have the skill and stamina to care for the child.”).


. Before being placed with the Selfs, Billy and Autumn lived in a home where the foster parents were mean to Billy and "would not let [the foster children] out much because they were afraid [the children] would run away.” CR 12, Affidavit of William Scalf at 3.


. Transcript of Oral Argument, Nov. 15, 1990, at 30-31:
Court: The question I asked you earlier. If it would cost exactly the same amount of money ... to have these children, this class of children, placed with relatives, [where] the state has said they are better off. What rationality is there in saying, "We’ll pay exactly the same amount of money to have you live with strangers,” where they are broken up from each other and their relatives?
Counsel: The rationality may not be in the individual case, but I guess the question would be whether you look at the rationality of the statutory scheme as a whole or in an individual case.
Court: You have to win on the general proposition ...
Counsel: I think I do.
Court: If we test [rationality] by this case, you lose.
*1388Counsel: I think I do and I think that, well, I shouldn’t even say that. You’re making_
Court: That's all right....
Counsel: It’s certainly a lot harder.
Court: You can be saved by the bell, if you wish time.... [Laughter]
Counsel: No, it’s certainly a harder row to hoe if you look at the individual case, and I guess....
Court: Can you make any quick arguments for me as to why this makes sense in this individual case or do you give up on that? ...
Counsel: Your Honor, if I could continue to answer. I think it’s the fear of concession, I’d hate to, I can't find much rational about this particular individual case, but I suggest that again the proper focus is on the statute as a whole, not the rationality of this particular individual case and that is, I think, supported by a number of different cases.


. Although the DeFehrs make enough money to support themselves, they are ill-equipped to care for a multi-handicapped child such as Sheri. Mr. DeFehr is often unemployed and made only about $10,000 in 1986. Mrs. DeFehr makes about $800 a month. They have no medical insurance for Sheri and, because of her condition, could not obtain it at any cost. CR 12, Affidavit of Carolyn DeFehr at 2-3.
The Selfs are no better off. Mrs. Self does not work outside the home. While the children lived with the Selfs, Mr. Self was unable to work for medical reasons. During this period, the Self household, consisting of seven souls, had to live on $1200 a month workmen's compensation, plus $258 a month in social security benefits. CR 12, Affidavit of Gloria Self at 2.
Neither of these cases seems all that unusual. While far from destitute, the DeFehrs and the Selfs have very limited resources. The problem of medical care is particularly vexing, as foster children are not normally included in the definition of family under the terms of medical insurance plans. Based on the scant record before us, it is impossible to tell how many more such cases there are. The state concedes, however, that CSD’s policy "has resulted, in some cases, in discouraging families from accepting related foster children," CR 20, Stipulation of Facts at 6, and that there may be cases other than that of the Scalfs where families had to give up their related foster children because they could not afford to keep them. Id. at 6-7.


. This individualized standard is uniformly accepted by states as the touchstone for exercises of their parens patriae power. See R. Mnookin, In the Interest of Children (1985). It is also deeply rooted in our nation’s history; to the best of our knowledge the view that the state’s par-ens patriae power over children is limited to actions “which conduce to an infant's welfare” has existed in the United States since at least 1838. Ex Parte Crouse, 4 Whart. 9, 11 (Pa.1838); cf. T. Cooley, A Treatise on the Constitutional Limitations 348 (1868) (Da Capo ed. 1972). In short, this parens patriae limitation reflects a long-standing and still extant tradition that calls for constitutional recognition even under the strictest of views. See Michael H. v. Gerald D., 491 U.S. 110, 127-28 n. 6, 109 S.Ct. 2333, 2344-45 n. 6, 105 L.Ed.2d 91 (1989) (Scalia, J.).


. Many foster children do not understand or do not agree with the decision to remove them from the home of their parents. See R. Hub-bell, Foster Care and Families 109-10 (1981).


. Whether the Scalf siblings, Sheri Lipscomb and other children in their situation are in fact better off under the care of strangers or in an institution, rather than with abusive or neglectful parents, is difficult to determine with any degree of objectivity. This is not to suggest that the state ought to leave the children in an abusive home, but it does highlight the need for individualized decisions concerning children’s welfare and the suffering that may be imposed on them when decisions are made with other interests in mind. The severe harms that may be imposed upon children as a result of ill-advised foster care placements are too well documented to require belaboring here. See, e.g., R. Hubbell, supra note 7, at 14-15, 43; Oren, DeShaney’s Unfinished Business: The Foster Child’s Due Process Right to Safety, 69 N.C.L.Rev. 113 (1990); B.H. v. Johnson, 715 F.Supp. 1387 (N.D.Ill.1989).


. As the Supreme Court has recognized in a somewhat analogous context, "[Wjhen the State takes a person into custody and holds him there against his will, the Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and general well-being." DeShaney v. Winnebago County, 489 U.S. 189, 199-200, 109 S.Ct. 998, 1005, 103 L.Ed.2d 249 (1989) (citing Youngberg v. Romeo, 457 U.S. at 317, 102 S.Ct. at 2458). Another court of appeals, sitting en banc, has recognized the analogy between foster care and a custodial setting. Taylor v. Ledbetter, 818 F.2d 791, 795-96 (11th Cir.1987) (en banc), cert. denied, 489 U.S. 1065, 109 S.Ct. 1337, 103 L.Ed.2d 808 (1989).


. When acting to protect children, the state enjoys unusually broad powers. See, e.g., New York v. Ferber, 458 U.S. 747, 757, 102 S.Ct. 3348, 3354, 73 L.Ed.2d 1113 (1982); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607, 102 S.Ct. 2613, 2620, 73 L.Ed.2d 248 (1982); FCC v. Pacifica Foundation, 438 U.S. 726, 749, 98 S.Ct. 3026, 3040, 57 L.Ed.2d 1073 (1978); Ginsberg v. New York, 390 U.S. 629, 88 S.Ct. 1274, 20 L.Ed.2d 195 (1968); see also Maryland v. Craig, 497 U.S. 836, 110 S.Ct. 3157, 3167, 111 L.Ed.2d 666 (1990) (“[A] State’s interest in the physical and psychological well-being of child abuse victims may be sufficiently important to outweigh, at least in some cases, a defendant’s right to face his or her accusers in court.”); Prince v. Massachusetts, 321 U.S. 158, 168, 64 S.Ct. 438, 443, 88 L.Ed. 645 (1944) (upholding a prohibition on use of children to distribute literature on the street: “A democratic society rests, for its continuance, upon the healthy, well-rounded *1390growth of young people into full maturity as citizens.”). The state’s heightened power when it acts to protect children is predicated on the fact that it is assuming responsibility for young people who lack the competence to protect themselves. It goes without saying that the state’s parens patriae authority is not nearly so broad when it acts to promote interests unrelated to children, or when it acts in derogation of those interests. See note 8 supra.


. It is this lack of individualization which causes the entire Oregon scheme to be constitutionally infirm: no provision for waiver; no means for relatives to demonstrate financial need; no moderating exceptions to the categorical rule. Thus, we see no reason to engage in the exercise of dividing and sub-dividing the plaintiffs into various classes and sub-classes. But see Maj.Op. at 1376-77 & 1380 n. 7. The Oregon system, which operates in an unconstitutional manner as to an identifiable number of Oregon citizens encompassed within the district court’s class certification, stands or falls as a whole.


. [T]he Constitution recognizes higher values than speed and efficiency. Indeed, one might fairly say of the Bill of Rights in general, and the Due Process Clause in particular, that they were designed to protect the fragile values of a vulnerable citizenry from the overbearing concern for efficiency and efficacy that may characterize praiseworthy government officials no less, and perhaps more, than mediocre ones.
Stanley, 405 U.S. at 656, 92 S.Ct. at 1215; see also Santosky, 455 U.S. at 745, 102 S.Ct. at 1390 (requiring clear and convincing proof of neglect before terminating parental rights despite the *1391fact that a preponderance of the evidence standard might be administratively more efficient).